Citation Nr: 0527455	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  00-04 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than October 12, 
1999, for a 100 percent schedular rating for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 30 percent 
for PTSD prior to June 8, 1998, and a rating higher than 50 
percent from June 8, 1998 to October 12, 1999.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

4.  Entitlement to an effective date earlier than October 12, 
1999, for basic eligibility under 38 U.S.C.A. Chapter 35 for 
Dependents' Educational Assistance (DEA).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
December 1966 to December 1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from November 1996, June 1999, and December 1999 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  

In the November 1996 decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating 
retroactively effective from July 21, 1995.  The rating 
subsequently was increased to 50 percent effective from June 
8, 1998, and eventually to 100 percent effective October 12, 
1999.  The veteran disagrees with the lower ratings initially 
assigned, arguing that he deserved a 100 percent schedular 
rating from the outset or at least earlier than his current 
effective date.  See, e.g., Fenderson v. West, 12 Vet. App. 
119 (1999).

In the June 1999 decision, the RO denied the veteran's claim 
for a TDIU.  He appealed, arguing that he also deserved a 
TDIU prior to when he received the 100 percent schedular 
rating for his PTSD.

In the December 1999 decision, the RO determined the veteran 
was eligible for DEA benefits under Chapter 35, also as of 
October 12, 1999, when he received the 100 percent schedular 
rating for his PTSD.  He appealed for an earlier effective 
date.

The Board remanded the case to the RO in April 2001 and June 
2003 for additional development of the evidence and 
consideration.  In July 2004, the RO issued a supplemental 
statement of the case (SSOC) continuing the ratings assigned 
for the veteran's PTSD, denying earlier effective dates for 
the 100 percent rating for his PTSD and DEA benefits under 
Chapter 35, and also denying his claim for a TDIU.  The RO 
then returned the case to the Board for further appellate 
review.


FINDINGS OF FACT

1.  An April 30, 1996 letter from a private psychologist 
indicates the veteran's PTSD significantly contributed to his 
inability to obtain and retain employment.

2.  The evidence prior to April 30, 1996, indicates the 
veteran was unemployed primarily due to a nonservice-
connected back disability.

3.  Prior to April 30, 1996, the veteran's PTSD was 
manifested by nightmares, sleep disturbance, irritability, 
and difficulties with interpersonal relationships; 
the evidence on record indicates he had a Global Assessment 
of Functioning (GAF) score of 55 during this time period - 
which, overall, indicates he had moderate or considerable 
social and occupational impairment.

4.  Prior to April 30, 1996, the evidence does not indicate 
the veteran's PTSD resulted in severe impairment in his 
ability to establish and maintain effective or favorable 
relationships, or to obtain or retain employment.  



5.  The veteran's wife filed an informal claim for benefits 
postmarked September 26, 1994, and, in November 1994, the RO 
sent the veteran a letter asking him to complete an enclosed 
formal application specifying the disabilities for which he 
was seeking compensation.  Within a year of the November 1994 
letter, in July 1995, he filed a formal claim for PTSD.

6.  Prior to April 30, 1996, the evidence does not establish 
that the severity of the veteran's PTSD precluded him from 
securing and maintaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria are met for an earlier effective date of 
April 30, 1996, but no sooner, for the 100 percent rating for 
PTSD.  38 U.S.C.A. §§ 1155, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.126, 4.130, Diagnostic Code (DC) 9411 (2004); 38 C.F.R. 
§§ 4.130, 4.132, DC 9411 (1996). 

2.  The criteria are met for a higher initial rating of 50 
percent, but no greater, for the PTSD from September 26, 
1994, to April 30, 1996.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.155, 4.1, 4.3, 4.7, 4.126, 4.130, 
4.132, DC 9411 (1996).

3.  The criteria have not been met for a TDIU prior to April 
30, 1996.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 
3.340, 3.341, 4.15, 4.16, 4.25.  

4.  The criteria are met for an earlier effective date of 
April 30, 1996, but no sooner, for basic eligibility for DEA 
benefits under Chapter 35.  38 U.S.C.A. § 3501(a)(1)(A)(ii); 
38 C.F.R. § 3.807(a)(2).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice was provided to the veteran in February 2002 and 
May 2004.  Because the VCAA was not enacted until after the 
RO's initial adjudication of these claims, obviously the RO 
could not comply with the requirement that VCAA notice 
precede the initial RO adjudication.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  But in Pelegrini II, the Court 
clarified that in cases, as here, where the VCAA notice was 
not issued until after the initial adjudication in question, 
VA does not have to vitiate the initial decision and start 
the whole adjudicatory process anew.  Rather, VA need only 
ensure the veteran receives or since has received 
content-complying VCAA notice such that he is not prejudiced.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (An error, 
whether procedural or substantive, is prejudicial "when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication]."  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  Failure to provide notice before the first adverse 
decision by the AOJ would not have the natural effect of 
producing prejudice, and therefore, prejudice must be pled as 
to this deficiency.))

Here, the February 2002 and May 2004 VCAA notices provided 
the veteran with ample opportunity to respond before his 
appeal was certified to the Board in May 2005.  In March 
2002, he responded to the February 2002 VCAA letter by 
providing copies of records relating to his claims - mostly 
duplicative records already contained in the claims file.  He 
did not respond to the May 2004 letter and has not otherwise 
indicated he has any additional relevant evidence to submit 
or which needs to be obtained.  So under these circumstances, 
the Board finds he was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim[s] by 
VA," and thus, "essentially cured the error in the timing 
of notice".  See Mayfield, 19 Vet. App. at 128 (holding that 
section 5103(a) notice provided after initial RO decision can 
"essentially cure the error in the timing of notice" so as 
to "afford a claimant a meaningful opportunity to 
participate effectively in the processing of ... claim by VA") 
(citing Pelegrini, 18 Vet. App. at 122-24).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

Here, the February 2002 VCAA letter was deficient in that it 
did not notify the veteran about the evidence it was expected 
that he would provide and the evidence VA would seek to 
obtain on his behalf.  The content of the May 2004 letter, 
however, provided satisfactory VCAA notice in accordance with 
38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b)(1), and Pelegrini II, 
including the specific language of the fourth element 
mentioned above.

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs) and his records from the 
Social Security Administration (SSA).  Private treatment 
records were also submitted by Drs. Stevens, Harris, and 
Maris.  In addition, VA examinations for PTSD were conducted 
in October 1995, September 1996, July 1997, May 1999, and 
October 1999.  A Social and Industrial Survey was also 
conducted in October 1999.  Hearings were held before hearing 
officers at the RO in September 1996, January 1998, and 
February 1999.  

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, "and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.


Governing Statutes and Regulations

Generally, the effective date for an increase in disability 
compensation shall be the date of receipt of claim or date 
entitlement arose, whichever is later.  There is, however, an 
exception allowing for the earliest date that it is factually 
ascertainable that an increase in disability occurred, if the 
claim is received within one year from that date; otherwise, 
the date of receipt of the claim is the earliest possible 
effective date.  38 C.F.R. §§ 3.400(o)(1), (o)(2); see also 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); Wood v. 
Derwinski, 1 Vet. App. 367 (1991).

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Consideration of factors that are wholly outside 
the rating criteria provided by regulation is error.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).  



As already alluded to, when, as here, the veteran timely 
appeals the ratings initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider whether he is entitled to a "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

In this case, the veteran filed his formal claim for service 
connection for PTSD in July 1995.  The criteria for rating 
psychiatric disorders were revised effective November 7, 
1996.  When, as here, the governing law or regulations change 
during the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version 
shall apply to periods preceding the amendment but may also 
apply after the effective date of the amendment.  VAOGCPREC 
3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) (West 
2002) (a liberalizing law shall not be earlier than the 
effective date thereof)).  See, too, 38 C.F.R. § 3.114.

Accordingly, for the period prior to November 7, 1996, only 
the old criteria may be applied, and for the period after 
November 7, 1996, the most favorable of the old criteria and 
the new criteria will be applied. 




1.  Old Criteria

Prior to November 7, 1996, PTSD was rated under the General 
Rating Formula for Psychoneurotic Disorders, 38 C.F.R. 
§ 4.132, DC 9411 (1996).  The pertinent rating criteria were:  

Definite impairment in the ability to establish 
or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result 
in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce 
definite industrial 
impairment..................................................................30

Ability to establish or maintain effective or 
favorable relationships with people is 
considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced 
as to result in considerable industrial 
impairment...........50

Ability to establish and maintain effective or 
favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of 
such severity and persistence that there is 
severe impairment in the ability to obtain or 
retain employment..............................70

The attitudes of all contacts except the most 
intimate are so adversely affected as to result 
in virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering 
on gross repudiation of reality with disturbed 
thought and behavioral processes associated with 
almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain or 
retain employment............................................100

A 100 percent rating is required if any one of the three 
independent criteria for a 100 percent rating is met under 
this code.  Johnson v. Brown, 7 Vet. App. 95, 99 (1994).  



Furthermore, prior to the revisions that became effective on 
November 7, 1996, 38 C.F.R. § 4.16(c) provided:  when the 
only compensable service-connected disability is a mental 
disability, and such mental disorder precludes a veteran from 
securing or following a substantially gainful occupation, the 
mental disorder shall be assigned a 100 percent schedular 
evaluation under the appropriate diagnostic code.  38 C.F.R. 
§ 4.16(c) (1996) (repealed November 7, 1996).


2.  New Criteria

Effective November 7, 1996, PTSD is rated under the new 
General Rating Formula for Mental Disorders.  38 C.F.R. § 
4.130, DC 9411 (2004).  The pertinent criteria are:

Occupation and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational 
tasks (although generally functioning 
satisfactory, with routine behavior, self-care, 
and conversation normal), due to such symptoms 
as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).......................................................................30

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and 
maintaining effective work and social 
relationships..................50

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation, 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances ( including work or a work like 
setting); and inability to establish and maintain 
effective relationships............70

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of 
close relatives, own occupation, or own 
name.......100

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  


3.  TDIU

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities 
resulting from a common etiology or from a single accident 
are considered one disability.  Id.

As alluded to earlier, 38 C.F.R. § 4.16(c) provided that when 
the only compensable service-connected disability was a 
mental disorder assigned a 70 percent rating, and the mental 
disorder precluded the veteran from securing or following a 
substantially gainful occupation, the mental disorder 
received a 100 percent schedular rating under the appropriate 
diagnostic code.  38 C.F.R. § 4.16(c) (1996) (repealed 
November 7, 1996); see, too, Johnson v. Brown, 7 Vet. App. 95 
(1995) (holding that even the 70 percent requirement of § 
4.16(c) was superfluous since the veteran could receive a 100 
percent schedular rating under 38 C.F.R. § 4.132, DC 9411, 
regardless of his current rating if he was unemployable due 
to his service-connected mental disorder).


4.  DEA Benefits Under Chapter 35

Basic eligibility for DEA benefits under Chapter 35 is met 
when, as here, a veteran has a permanent and total service-
connected disability.  38 U.S.C.A. 
§ 3501(a)(1)(A)(ii); 38 C.F.R. § 3.807.  Because the RO 
granted a 100 percent rating for PTSD effective from October 
12, 1999, eligibility for DEA benefits under Chapter 35 was 
also established as of that date.  In order for the veteran 
to receive an earlier effective date for eligibility for DEA 
benefits under Chapter 35, he must establish that he is 
entitled to an earlier effective date for the 100 percent 
rating for PTSD or that he is entitled to a TDIU.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis


Entitlement to an Effective Date Earlier Than October 12, 
1999 
for a 100 Percent Rating for PTSD

The veteran claims that he is entitled to an earlier 
effective date for the 100 percent rating for his PTSD 
because he was unable to maintain gainful employment 
on account of this condition, even before his current 
effective date.  Indeed, the evidence of record indicates he 
injured his back in January 1988 and has been unable to work 
since.  It is important to note, however, that his back 
disability is not service connected.  In May 1989, the SSA 
determined that he had been disabled since January 1998 due 
to a herniated disc.  There was no secondary diagnosis given 
at that time.  While the Board does not dispute that he has 
been unable to work since January 1988, the question remains 
at what point it is factually ascertainable that his service-
connected PTSD significantly contributed to his 
unemployability.  

In the December 1999 decision, the RO granted the veteran a 
100 percent rating for his PTSD effective retroactively from 
October 12, 1999 - the date of a VA Social and Industrial 
Survey.  The report of the October 1999 Social and Industrial 
Survey indicates that both his PTSD symptoms and back 
disability contributed to his unemployability.  The social 
worker indicated that it was impossible to directly attribute 
his unemployability to either one.  

When it is impossible to separate the effects of a service-
connected disability and a nonservice-connected disability, 
reasonable doubt must be resolved in the claimant's favor and 
such signs and symptoms must be attributed to the service-
connected disability.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998).  So in this case, the RO correctly assigned a 100 
percent rating for his PTSD because it was impossible to 
differentiate his non-service connected back disability from 
his 


service-connected PTSD as the reason for his unemployability.  
And under the old criteria for rating PTSD, a 100 percent 
rating is appropriate when it is demonstrated that he is 
unable to obtain or retain employment because of his PTSD 
symptoms.  
See 38 C.F.R. § 4.132, DC 9411 (1996); see also Johnson v. 
Brown, 7 Vet. App. at 99; 38 C.F.R. § 4.16(c) (1996).

A review of the evidence prior to October 12, 1999 indicates 
the veteran began receiving treatment for a psychiatric 
disability in April 1991 (see July 1995 letter from Dr. 
Stevens).  In July 1995, although Dr. Stevens noted a 
diagnosis of PTSD, he also indicated the veteran's back 
condition was his primary disability.  Dr. Stevens said that, 
although the veteran had some PTSD symptoms, this condition 
had not been disabling in the past and was not disabling at 
that time.  Likewise, the report of the October 1995 VA PTSD 
examination indicates the veteran's back disability was his 
primary problem.  Also, the VA examiner did not diagnose the 
veteran with PTSD, but instead - major depressive disorder.

In an April 30, 1996 letter, though, Dr. Stevens disagreed 
with the October 1995 VA examiner's assessment, stating that 
the primary diagnosis was PTSD and that the veteran's 
depression was secondary to this.  In addition, Dr. Stevens 
stated that the veteran's PTSD symptoms were of such severity 
that there was a "pronounced impairment in the ability to 
obtain or retain employment."  But he also stated, 
"[o]f course, even more significant, are the residuals of 
his back injury."

A June 1997 Mental Residual Functional Capacity Assessment 
performed by Dr. Harris for the SSA indicates the veteran's 
ability to complete a normal 
workday or workweek without interruptions from 
psychologically based symptoms was moderately to markedly 
limited.

An April 9, 1998 letter from Dr. Harris states that a 
combination of the veteran's back and mental problems made 
him totally disabled.  



Given the above evidence, the Board finds that the veteran's 
PTSD did significantly contribute to his inability to obtain 
or retain employment prior to October 12, 1999.  When 
resolving all benefit of the doubt in his favor, the Board 
finds that the April 30, 1996 letter from Dr. Stevens is the 
first factually ascertainable evidence of this.  So, at the 
very least, the veteran is entitled to an earlier effective 
date of April 30, 1996 for the 100 percent rating for his 
PTSD.  

The inquiry, however, does not end here.  Prior to April 30, 
1996, the RO assigned a 30 percent initial rating for the 
veteran's PTSD, and as mentioned, he appealed for a higher 
rating.  So the Board must also consider whether he is 
entitled to a rating higher than 30 percent prior to April 
30, 1996.  


Entitlement to an Initial Rating Higher Than 30 Percent Prior 
to April 30, 1996

The July 1995 letter from Dr. Stevens indicates the veteran 
had a diagnosis of PTSD with a GAF score of 55.  The report 
of the October 1995 VA PTSD examination indicates his primary 
symptoms were nightmares, sleep disturbance, irritability and 
depression.  Moderate major depressive disorder was diagnosed 
with a GAF score of 55.  

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994) (DSM-IV).  According to DSM-IV, a GAF of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60, in comparison, is indicative of only moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

Prior to April 30, 1996, the evidence on record indicates the 
veteran had GAF scores of 55 on two occasions - reflecting 
moderate impairment in occupational and social functioning.  
Under the old criteria for PTSD, this is commensurate with a 
50 percent rating.  The new criteria are not considered 
because they did not come into effect until November 7, 1996.

The veteran is not entitled to a higher 70 percent rating 
prior to April 30, 1996 under the old criteria because the 
evidence does not reflect that his ability to establish and 
maintain effective relationships with people was severely 
impaired.  Also the evidence does not indicate that 
psychoneurotic symptoms severely impaired his ability to 
obtain or retain employment.  The report of the October 1995 
VA PTSD examination indicates his affect was pleasant and 
well-controlled.  Orientation was appropriate, and his 
thinking was logical, organized, and not spontaneous.  
Relationships with others seemed fairly good, although 
superficial.  Problem solving was concrete and judgment was 
good.

Furthermore, the veteran has not shown that his service-
connected PTSD has caused him marked interference with his 
employment prior to April 30, 1996, meaning above and beyond 
that contemplated by his schedular rating, or necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular scheduler 
standards.  Admittedly, his overall functional impairment 
hampered his performance, but not to the level requiring 
extra-schedular consideration since these provisions are 
reserved for very special cases of impairment.  

With regard to the effective date for the 50 percent rating, 
the Board notes that the veteran's wife filed an informal 
claim postmarked on September 26, 1994.  She said the veteran 
was a nervous person who had experienced nightmares 
since returning from Vietnam - and, in particular, witnessing 
the death of one of his buddies.  

In response to this informal claim, the RO sent the veteran a 
letter on November 16, 1994, asking that he fill out 
additional forms indicating which specific disabilities he 
would like to claim.  A formal application was also enclosed 
with this letter.  On July 21, 1995, the veteran submitted a 
formal claim for service connection for PTSD.  Because the 
formal claim was received with one year of the November 1994 
letter, it is considered filed as of the date of receipt of 
the informal claim.  See 38 C.F.R. § 3.155.  The date of 
receipt of the informal claim is unknown, but it was 
postmarked on September 26, 1994.  So this the earliest 
possible date of entitlement to the 50 percent rating.

For the reasons stated above, the Board finds the veteran is 
entitled to a 50 percent rating for his PTSD from September 
26, 1994 to April 30, 1996, and the maximum 100 percent 
rating as of that date.  Since he is receiving different 
percentage ratings for the time periods indicated, based on 
the relative severity of his PTSD, this is tantamount to a 
"staged" rating under Fenderson.


Entitlement to a TDIU Prior to April 30, 1996

The 100 percent schedular rating for PTSD as of April 30, 
1996, renders the claim for a TDIU moot as of that date.  
38 C.F.R. § 4.16(a); VAOPGCPREC 6-99 (June 7, 1999), 64 Fed. 
Reg. 52375 (1999).  See also Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 
Vet. App. 1 (2001).  But prior to this, even though the 
veteran did not meet the criteria for a 100 percent rating, 
he may theoretically be entitled to a TDIU if the evidence 
indicates he met the requirements.  But as discussed above, 
he was not entitled to a rating higher than 50 percent prior 
to April 30, 1996.  And since this is his only service-
connected disability, he does not meet the threshold minimum 
percentage requirements for consideration of a TDIU, other 
than on an extra-schedular basis.  See 38 C.F.R. § 4.16(a) 
(requiring a rating of 60 percent or more for a single 
service-connected disability in order to be eligible for a 
TDIU).  And he does not warrant extra-schedular consideration 
for the reasons already mentioned.

The Board also has considered the former provision, 38 C.F.R. 
§ 4.16(c), which provided that when the only compensable 
service-connected disability was a mental disorder assigned a 
70 percent rating, and the mental disorder precluded the 
veteran from securing or following a substantially gainful 
occupation, the mental disorder received a 100 percent 
schedular rating under the appropriate diagnostic code.  As 
mentioned, the evidence indicates the veteran's PTSD 
significantly contributed to his inability to obtain or 
maintain a gainful occupation as of April 30, 1996.  And from 
this date, he is entitled to a 100 percent rating.  Prior to 
this, though, the evidence does not indicate his PTSD 
warranted a 70 percent rating (only a 50-percent rating).  So 
this provision is inapplicable.


Entitlement to an Effective Date Earlier Than October 12, 
1999 
for Basic Eligibility for DEA Benefits Chapter 35 for DEA

As alluded to, basic eligibility for DEA benefits under 
Chapter 35, in this case, is dependent on when VA determines 
the veteran was permanently and totally disabled on account 
of his service-connected PTSD.  In this case, the Board has 
found that he is entitled to a 100 percent rating effective 
as of April 30, 1996.  So this, in turn, means he is also 
eligible for DEA benefits under Chapter 35 as of this date.


ORDER

An earlier effective date of April 30, 1996, but no sooner, 
is granted for the 100 percent schedular rating for PTSD, 
subject to the laws and regulations governing the payment of 
VA compensation.

A higher 50 percent initial rating, but no greater, is 
granted for the PTSD from September 26, 1994 to April 30, 
1996, subject to the laws and regulations governing the 
payment of VA compensation.



The claim for a TDIU is denied.

An earlier effective date of April 30, 1996, but no sooner, 
is granted for basic eligibility under Chapter 35 for DEA, 
subject to the laws and regulations governing the payment of 
VA compensation.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


